Citation Nr: 0615721	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  98-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for headaches.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for 
hypertension.

3.  Entitlement to service connection for skin rash including 
tinea cruris and seborrheic dermatitis.

4.  Entitlement to service connection for stomach ulcers 
(diagnosed as gastroesophageal reflux disease and gastric 
ulcer).

5.  Entitlement to service connection for colon problems 
(diagnosed as cecal villous adenoma).

6.  Entitlement to service connection for a disability 
manifested by leg cramps due to undiagnosed illness.

7.  Service connection for joint pains of shoulders and arms 
and generalized body pain and weakness due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to May 
1972, and from October 1990 to April 1991.  He had additional 
intervening service (active and inactive duty for training) 
in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by Department of Veterans Affairs (VA) 
Regional Offices (RO's) in Nashville, Tennessee and Little 
Rock, Arkansas.

In the January 2006 brief the veteran's representative raised 
the issue of a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  
This referred to the RO for appropriate action.

Service connection was denied for PTSD in a May 2001 rating 
action.  The veteran noted his disagreement the next month 
and a statement of the case (SOC) was issued in July 2002.  
The veteran's representative in a December 2002 VA Form 646 
included PTSD in the arguments regarding service connection.  
There is a notation on the VA Form 646 that the appeal period 
for PTSD had expired.  However, it does not appear that the 
veteran was notified.  The veteran should be notified that 
the appeal period had expired regarding this claim.    

The issues regarding service connection for a headache 
disorder, hypertension and disabilities claimed as due to an 
undiagnosed illness are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement to the 
May 1992 RO decision denying service connection for headaches 
and that decision is now final.

2.  The evidence submitted since the May 1992 rating 
(regarding headaches) is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran did not file a notice of disagreement to the 
July 1994 RO decision denying service connection for 
hypertension and that decision is now final.

4.  The evidence submitted since the July 1994 rating 
(regarding hypertension) is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed skin disorder to his active 
service.  

6.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed stomach disorder to his 
active service.  

7.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed disorder of the colon to 
his active service.  


CONCLUSIONS OF LAW

1.  The additional evidence received since the May 1992 RO 
decision is new and material and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
headaches have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2001).

2.  The additional evidence received since the July 1994 RO 
decision is new and material and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2001).

3.  A skin disorder was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  

4.  A stomach disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

5.  A disorder of the colon was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in August 2004.  The content of the 
notice provided fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notice was not sent until after the initial rating denying 
the claims, the Board finds that any defect with respect to 
the timing of the required notice was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).

As noted in the August 2004 Remand, the Board conducted a de 
novo review of all of the veteran's service connection claims 
on a direct basis and under the presumptions that apply to 
undiagnosed illness.  However, the veteran's representative 
in the January 2006 brief submitted in support of the claims 
indicated that the disabilities regarding service connection 
for hypertension, headaches, as well as disorders of the 
colon, stomach, and skin should be considered on a direct 
basis only.  In light of these statements the Board will not 
review these claims under the presumptions that pertain to 
undiagnosed illness.  As there are final RO decisions 
regarding service connection for a headache disorder and 
hypertension, the Board will consider whether the veteran has 
submitted new and material evidence to reopen claims for 
these disabilities.  The Board will also consider service 
connection for disorders of the colon, stomach and skin on a 
direct basis.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran's representative has requested VA 
examinations for service connection for disorders of the 
colon, stomach and skin.  As detailed in the discussion 
below, there is no competent medical evidence which even 
suggests a link between the veteran's current skin, colon, 
and stomach disorders and his period of active duty.  Because 
the evidence of record in this case does not satisfy 
subparagraph (C) of 38 C.F.R. § 3.159(c)(4), there is no duty 
to obtain a medical opinion in this case.

Development of the record is sufficiently complete to permit 
a fair and just resolution of the appeal and there has been 
no prejudicial failure of notice or assistance to the 
appellant.  

Reopening a claim for service connection for headaches

In May 1992, service connection was denied for headaches as 
there was no evidence to show that headaches were incurred or 
aggravated in service.  The veteran did not appeal this 
decision.  Thus, the May 1992 rating decision is final.  

The veteran applied to reopen this claim in November 1993 
and, in July 1994, the RO declined to reopen the clam.  The 
veteran noted his disagreement in a statement received in 
August 1994.  The RO considered the application to reopen 
under the presumptions that apply to undiagnosed illness.  
However the veteran has declined review under that theory of 
entitlement.  Consequently, the appeal has continued since 
the 1994 denial to reopen.  

In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105.  Regardless 
of the RO's determination, the Board must make its own 
determination of whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Evidence of record at the time of the prior denial in May 
1992 included the veteran's service medical records.  There 
were no reported complaints, findings, or diagnoses regarding 
headaches during either period of service.  At VA examination 
in October 1991, the veteran reported that he developed 
headaches while he was in Saudi Arabia.  A VA examiner 
concluded that he had tension headaches secondary to stress 
from Desert Storm.  

The evidence submitted since the May 1992 RO decision 
consists of private and VA medical opinions and treatment 
reports, as well as testimony of the appellant.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The new evidence-in particular, the diagnosis regarding 
chronic muscle tension type headaches that are exacerbated by 
probable analgesic rebound headaches-is new and material and 
requires reopening of the appellant's claim.  In light of the 
fact that the veteran is taking analgesics for his 
service-connected right knee disability, these statements are 
so significant that they must be considered in order to 
fairly decide the merits of the claim, and the claim must be 
reopened.  38 C.F.R. § 3.156(a).  

Reopening a claim for service connection for hypertension

In July 1994, service connection was denied for hypertension 
as there was no evidence to show that hypertension was 
incurred or aggravated in service.  The RO received a notice 
of disagreement in August 1994; however it did not refer to 
hypertension.  Thus, the July 1994 rating decision is final.  

Evidence of record at the time of the prior denial in July 
1994 included the veteran's service medical records.  There 
were no reported complaints, findings, or diagnoses regarding 
hypertension during either period of service.  Post service 
private medical records relate that in February 1993, the 
veteran underwent diagnostic testing in regard to chest pain 
complaints.  It was noted that he had a hypertensive response 
to exercise.  He was considered a high risk for coronary 
artery disease.  A December 1993 VA examination report 
includes a diagnosis of essential hypertension.  VA treatment 
records dated in September 2004 show that he underwent 
diagnostic testing that disclosed coronary artery disease.  

The evidence submitted since the last final decision-in 
particular a diagnosis of atherosclerotic heart disease-is 
new and material and requires reopening of the appellant's 
claim.  The development of heart disease is so significant 
that it must be considered in order to fairly decide the 
merits of the claim; especially in light of the fact that 
service connection has been granted for atherosclerotic heart 
disease and the veteran now claims that his hypertension is 
affected by the heart disease.  38 C.F.R. § 3.156(a).  

Criteria for service connection 

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Entitlement to service connection for a skin disorder

The first element to establish service connection, evidence 
of current disability is provided by VA outpatient records 
that includes diagnoses of tinea cruris (February 1993), 
atypical compound nevus (October 1995) and seborrheic 
dermatitis (April 1996).  

Concerning the second element, at his personal hearing the 
veteran reported episodes of skin problems during service.  
However the service medical records do not corroborate these 
assertions.  There are no complaints, findings or diagnoses 
regarding a skin disorder.  Additionally, at the April 1991 
examination conducted prior to his separation, he denied a 
history of skin diseases.  His skin was considered normal on 
examination.  Moreover, there were no skin problems reported 
at the post service VA examination conducted in October 1991. 

The earliest evidence documenting a skin disorder is in 1993, 
when VA outpatient records denote a diagnosis of tinea 
cruris.  This is significant in that there was an extended 
period of time between service discharge and the showing of a 
skin disorder that the veteran claims is related to military 
service.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

Furthermore, the medical evidence of record does not include 
any competent medical statements or opinions that relate a 
skin disorder to military service.  To attribute the 
veteran's a skin disorder to military service without 
objective medical evidence would require excessive 
speculation.  The preponderance of the evidence is against 
the claim for service connection for a skin disorder.  

Entitlement to service connection for a stomach disorder

Evidence of a current disability is provided by VA outpatient 
records that include diagnoses of gastroesophageal reflux 
disease (GERD) (August 1994), epithelioid leiomyoma of the 
stomach wall (June 1995) and peptic ulcer disease (October 
1996).  
Service medical records, however, do not show complaints, 
findings, or diagnoses regarding a stomach disorder.  

At his personal hearing the veteran reported that immediately 
after service discharge he suffered from stomach problems.  
While the veteran claims stomach problems within a year of 
service discharge, this disability is not on the list of the 
presumptive diseases as outlined in 38 C.F.R. §§ 3.307 and 
3.309.  Further, there were no complaints or diagnoses of a 
stomach disorder at the October 1991 and December 1993 VA 
examinations conducted subsequent to service discharge.  

There is no medical opinion of record that indicates that the 
veteran's stomach disorders are related to military service.  
To attribute the veteran's onset of a stomach disorder to 
military service without objective medical evidence would 
require excessive speculation.  

Entitlement to service connection for a disorder of the colon 

A June 1995 VA colonoscopy revealed a cecae seesile polyp.  A 
right hemicolectomy was performed.  Biopsy revealed cecal 
villous adenoma.  The diagnosis regarding a colon disorder 
satisfies the first element of Hickson.

Significantly, however, the veteran did not receive in-
service treatment for a colon disorder.  The service medical 
records reflect no complaint or finding relative to a colon 
disability.  There was no colon disorder found on the 
examination conducted prior to separation.  Further, there 
were no noted colon disorders found on the VA examinations 
conducted in 1991 and 1993.

The earliest evidence documenting a diagnosis of a colon 
disorder consists of the June 1995 VA outpatient record 
showing treatment for the cecal villous adenoma, which is 
more than 4 years after service discharge.  

The record does not contain any competent medical evidence 
showing that the veteran's colon disorder is related to 
service.  The preponderance of the evidence is against the 
claim for service connection for a colon disorder.
ORDER

The claim for service connection for a headache disorder is 
reopened.  To this extent only, the appeal is granted.

The claim for service connection for hypertension is 
reopened.  To this extent only, the appeal is granted.

Service connection for a stomach disorder is denied.

Service connection for a skin disorder is denied.  

Service connection for a colon disorder is denied.  


REMAND

The veteran is claiming that he has an undiagnosed illness 
manifested by leg cramps, body pain, weakness, shoulder pain 
and arm pain.  A VA examiner has diagnosed somatoform pain 
disorder.  The records show that the veteran complained of 
various joint and leg pain prior to discharge from service.  
A medical opinion is needed regarding the etiology of the 
somatoform pain disorder.

The veteran is claiming service connection for hypertension.  
His representative has claimed that his service connected 
atherosclerotic heart affects his hypertension.  A medical 
opinion is needed regarding any relationship between his 
hypertension and atherosclerotic heart disease.  

The veteran contends that service connection is warranted for 
headaches.  The record contains diagnoses that include 
tension headaches and post traumatic headaches.  A VA 
examination was conducted in October 1996.  The veteran 
reported that he was taking analgesics for his headaches.  
The examiner concluded that that the veteran had chronic 
muscle tension type headaches exacerbated by probable 
analgesic rebound headaches.  It is not clear if the examiner 
was referring only to the analgesics taken for headaches.  As 
the veteran is taking analgesics for several disorders 
including his service connected right knee disorder, further 
clarification is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his somatoform 
pain disorder.  The veteran's complete 
claims folder must be made available to 
the examiner.  The examiner should 
provide an opinion as to whether the 
veteran's somatoform pain disorder is at 
least as likely as not related to his 
military service (that is, a probability 
of 50 percent or better).  The rationale 
for any opinion expressed should be 
included in the report.       

2.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of the hypertensive 
disorder.  The veteran's complete claims 
folder must be made available to the 
examiner.  The examiner should provide an 
opinion as to whether the veteran's 
hypertension is at least as likely as not 
related to his military service and, if 
the answer is that it is not, whether it 
is at least as likely as not that the 
veteran's hypertension is secondary to or 
aggravated by his service connected 
atherosclerotic heart disease.  See Allen 
v. Brown, 7 Vet. App. 430 (1995).  A 
complete rational for any opinion 
expressed should be included in the 
report.      

3.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of the headache 
disorder.  The veteran's complete claims 
folder must be made available to the 
examiner.  The examiner should provide an 
opinion as to whether the veteran's 
headache disorder is at least as likely 
as not related to his military service 
and, if the answer is that it is not, 
whether it is at least as likely as not 
that the headache disorder was caused or 
aggravated by any of the veteran's 
service connected disabilities, including 
the right knee disability and medications 
taken for his service-connected 
disabilities.    A complete rational for 
any opinion expressed should be included 
in the report.      

4.  The RO should consider the 
appellant's reopened claims for service 
connection for a headache disorder and 
hypertension on a de novo basis.  

5.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
R. W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


